        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 1 of 27




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                            )
DARRELL ROGERS, individually, and )
on behalf of all others similarly situated, )
                                            )
              Plaintiff,                    )
                                            )
              v.                            )     No. 18-cv-2128 (KBJ)
                                            )
LUMINA SOLAR, INC.,                         )
                                            )
              Defendant.                    )
                                            )


                               MEMORANDUM OPINION

       Plaintiff Darrell Rogers has sued defendant Lumina Solar, Inc. on behalf of

himself and similarly situated individuals, alleging that Lumina Solar violated the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, by using an automated

dialing system to send to him certain text-message advertising without obtaining his

prior express consent. (See Compl., ECF No. 1, ¶¶ 6, 15, 18.) After engaging in a

period of discovery, the parties reached a settlement of this putative class action; before

this Court at present is the parties’ joint motion seeking final approval of that

settlement under Federal Rule of Civil Procedure 23. (See Joint Motion for Final

Approval of Class Action Settlement (“Final Appr. Mot.”), ECF No. 18.) In their filing,

the parties represent that the proposed settlement is “fair, reasonable, and adequate . . .

and in the best interests of the Settlement Class in light of the factual, legal, practical,

and procedural considerations presented in this case[.]” (Id. at 2.) Accordingly, the
          Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 2 of 27




parties request that this Court certify the settlement class, finally approve their

settlement, and dismiss this legal action. (See id. at 1.) 1

        For the reasons explained below, and upon consideration of the parties’

submissions, the arguments and representations made at the final fairness hearing, and

the relevant statutes, case law, and the entire record, this Court agrees with the parties

that the requirements of Rule 23 are satisfied, and it will therefore GRANT the joint

motion for final approval and dismiss this case. A separate Order consistent with this

Memorandum Opinion will follow.


I.      BACKGROUND

        A.      Alleged Facts And Procedural History 2

        Rogers filed a complaint on September 13, 2018, asserting that Lumina Solar

sent him a text message advertisement on September 4, 2018, by means of an automatic

telephone dialing system. According to Rogers’s complaint, the text message stated:

“DARRELL HOMEOWNERS Reply YES If You Want MORE INFO On HOME

SOLAR In Your Area Plus Get The Details On The Tax Savings In Your State Stop to

Quit.” (Compl. ¶ 7.) Rogers alleges that, because he had not provided his prior written

consent to Lumina Solar to receive text message advertisements, the transmission of

this message violated the TCPA. (See id. ¶ 27.) Lumina Solar answered Rogers’s

complaint on November 9, 2018, and the Court (Collyer, J.) held an initial scheduling

conference on January 16, 2019, after which the parties engaged in a period of


1
  Page number citations to the documents the parties have filed refer to the numbers that the Court’s
electronic case-filing automatically assigns.
2
   The facts are not disputed and are drawn from the class action complaint, as well as the parties’ joint
filings seeking preliminary and final approval of the settlement, and the attachments thereto.



                                                    2
         Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 3 of 27




discovery. (See Def.’s Answer and Affirm. Defenses, ECF No. 5; Min. Entry of Jan.

16, 2019.) 3 On July 3, 2019, the parties notified the Court that they had reached a class

settlement (see Notice of Settlement, ECF No. 14), and submitted a joint motion

seeking preliminary approval of that settlement on August 23, 2019 (see Joint Motion

for Prelim. Approval of Class Action Settlement (“Prelim. Appr. Mot.”), ECF No. 16).

       On September 11, 2019, the Court issued an order preliminarily certifying a

settlement class consisting of all individuals to whom Lumina Solar sent text message

advertisements between July 2, 2018, and September 20, 2018, which, based on

information disclosed during discovery, pertained to 2,488 individuals. (See Order

Preliminarily Approving Settlement, Certifying Settlement Class, & Authorizing Notice

to the Settlement Class (“Prelim. Appr. Order”), ECF No. 17, at 2.) The Court’s order

also approved the notice that would be sent to the class members advising them of the

settlement. (See id. at 2–4; Settlement Agreement, Ex. 1 to Prelim. Appr. Mot., ECF

No. 16-1, at 2.)

       B.      Notice To The Class And Terms Of The Settlement Agreement

       Following the preliminary approval of the settlement, the Settlement

Administrator—Class-Settlement.com—sent an email to the 2,488 identified class

members containing the Class Notice and Claim Form that the Court had approved.

(See Decl. of Dorothy Sue Merryman (“Merryman Decl.”), Ex. 2 to Final Appr. Mot.,

ECF No. 18-2, ¶¶ 10–12.) Of these email messages, 1,868 did not bounce back;

therefore, the Settlement Administrator presumes that this many were received by the



3
 This matter was originally assigned to Judge Rosemary M. Collyer, who retired from the bench on
March 13, 2020. The Court’s Calendar Committee transferred the case to the undersigned on January
10, 2020.



                                                 3
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 4 of 27




intended recipient. (See id. ¶ 12.) For the 619 emails that bounced back, the Settlement

Administrator located a U.S. Mail address for each class member, using both the class

list Lumina Solar provided and internet searches. (See id. ¶ 14.) The Settlement

Administrator then mailed those individuals a copy of the Class Notice and Claim

Form. (See id. ¶¶ 15–16.) The Settlement Administrator also set up a website, which

contained the Class Notice, Claim Form, and Settlement Agreement, as well as details

regarding deadlines for submitting claims and opting out of, or objecting to, the

settlement; the date of the Final Approval Hearing; and contact information for Class

Counsel. (See id. ¶ 16.) Class members were also invited to submit claims through the

website, or by using U.S. Mail or facsimile. (See id. ¶¶ 16–17.)

       Under the Settlement Agreement, Lumina Solar is required to establish a

$248,800 settlement fund. (See Settlement Agreement ¶ 6.) This fund amount will be

used to make several types of payments: settlement payments to the class members,

attorney’s fees in the amount of $39,808 (which represents 16% of the fund), a $5,000

incentive payment to Rogers, and the fees and costs of the Settlement Administrator.

(See id. ¶¶ 4, 6, 13.) Class members who submit valid claims for payment are entitled

to a pro rata share of the settlement fund that remains after the deduction of attorney’s

fees, the incentive payment to Rogers, and administration costs—up to $100—and any

part of the settlement fund that is not paid out reverts to Lumina Solar. (See id. ¶¶ 6,

9.) The Settlement Agreement further provides that class members who do not opt out

of the settlement have released all claims of any kind “that arise out of or relate to the

sending of the 2,488 text messages.” (Id. ¶ 15.)




                                             4
         Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 5 of 27




        C.      Joint Motion For Final Approval And Fairness Hearing

        On January 16, 2020, the parties filed a joint motion seeking final approval of

the settlement. (See Final Appr. Mot.) This Court held a fairness hearing on April 30,

2020, as Rule 23(e) of the Federal Rules of Civil Procedure requires. 4 At that hearing,

class counsel represented that the notices to the potential class members had been

issued and delivered successfully (as described above); that no class members had opted

out of the settlement; and that no objections to the settlement had been lodged. (See

Hr’g Tr., Apr. 30, 2020, at 10:4–12; 17:14–15.) Counsel for Lumina Solar further

represented that all members of the class were residents of the District of Columbia,

and that Lumina Solar had provided notice to the U.S. Attorney General and the

Attorney General of District of Columbia, pursuant to the Class Action Fairness Act, 28

U.S.C. § 1715. (See id. at 22:1–23:2.) No objectors appeared at the fairness hearing.


II.     LEGAL STANDARDS

        In the Preliminary Approval Order issued on September 11, 2019, the Court

preliminarily certified the settlement class and approved the form and content of the

notice to be provided to class members. (See Prelim. Appr. Order at 2–4.) The Court

also determined that, upon preliminary examination, the terms of the settlement were

fair, reasonable, and adequate. (See id. at 1.) This opinion addresses both final

certification of the class for settlement purposes and approval of the settlement itself.




4
  This Court held the fairness hearing telephonically and provided audio access to the public and the
media via a teleconference number in light of COVID-19 pandemic and Chief Judge Beryl Howell’s
standing orders limiting in-person hearings due to pandemic-related exigencies. See Standing Order
20-19 (D.D.C. Apr. 20, 2020); Standing Order No. 20-9 (D.D.C. Mar. 17, 2020).



                                                   5
         Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 6 of 27




        A.      Class Certification

        Generally speaking, a class that is certified for settlement purposes must satisfy

the requirements of Rule 23 of the Federal Rules of Civil Procedure. See Alvarez v.

Keystone Plus Constr. Corp., 303 F.R.D. 152, 159 (D.D.C. 2014). 5 There are two

different aspects of the Rule 23 certification standard. First, Rule 23(a) establishes the

four familiar prerequisite characteristics of numerosity, commonality, typicality, and

adequacy of representation. See Fed. R. Civ. P. 23(a) (requiring the court to evaluate

whether “(1) the class is so numerous that joinder of all members is impracticable; (2)

there are questions of law or fact common to the class; (3) the claims or defenses of the

representative parties are typical of the claims or defenses of the class; and (4) the

representative parties will fairly and adequately protect the interests of the class”). In

addition, a proposed class must also satisfy at least one set of circumstances described

in Rule 23(b). See Fed. R. Civ. P. 23(b)(1–3) (allowing a class action to be maintained

where separate lawsuits create the risk of inconsistent decisions, where class-wide

declaratory or injunctive relief is appropriate, or where common questions predominate

and class treatment is superior to individual actions).

        In the instant case, the parties seek certification under Rule 23(b)(3), which

applies when the plaintiff is seeking monetary damages, and requires that “the court

find[] that the questions of law or fact common to class members predominate over any

questions affecting only individual members, and that a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ.


5
 The only exception is that “the court does not need to consider whether ‘the case, if tried, would
present intractable management problems,’” since the point of the settlement proposal is that there will
be no trial. Alvarez, 303 F.R.D. at 159 (quoting Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620
(1997)).


                                                   6
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 7 of 27




P. 23(b)(3). These requirements are known as predominance and superiority. See

Ceccone v. Equifax Info. Servs. LLC, No. 13-cv-1314, 2016 WL 5107202, at *3 (D.D.C.

Aug. 29, 2016).

       Given that the putative class action at issue here is proceeding under Rule

23(b)(3), there are additional requirements for provision of notice to the class, which

are found in Rule 23(c)(2). See Fed. R. Civ. P. 23(c)(2). Under that rule, the notice

must be “the best . . . practicable under the circumstances, including individual notice

to all members who can be identified through reasonable effort.” Fed. R. Civ. P.

23(c)(2)(B). Furthermore, “[t]he Due Process Clause also gives unnamed class

members the right to notice of a class action settlement but does not require actual

notice to all class members who may be bound by the litigation.” In re Domestic

Airline Travel Antitrust Litig., 322 F. Supp. 3d 64, 68 (D.D.C. 2018) (citing Fidel v.

Farley, 534 F.3d 508, 513-14 (6th Cir. 2008)). Rather, “[n]otice need only be

reasonably calculated to reach” the members of the class in order to satisfy

constitutional due process requirements. Id. (citing Peters v. Nat’l R.R. Passenger

Corp., 966 F.2d 1483, 1486 (D.C. Cir. 1992)).

       Rule 23(c)(2)(B) specifically requires that the class action settlement notice state

“in plain, easily understood language” the following information: (1) “the nature of the

action;” (2) “the definition of the class certified;” (3) “the class claims, issues, or

defenses;” (4) “that a class member may enter an appearance through an attorney if the

member so desires;” (5) “that the court will exclude from the class any member who

requests exclusion;” (6) “the time and manner for requesting exclusion;” (7) and “the




                                              7
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 8 of 27




binding effect of a class judgment on members under Rule 23(c)(3).” Fed. R. Civ. P.

23(c)(2)(B).

       B.      Final Approval Of Class Settlement

       Class claims must have court approval in order to settle. See Fed. R. Civ. P.

23(e). Furthermore, if the settlement will bind class members, the court can only grant

approval after holding a hearing, during which it may hear from class members who

object to the settlement. See William B. Rubenstein, 4 Newberg on Class Actions

§ 13:42 (5th ed. 2020). And, ultimately, in order to approve a binding settlement, the

court must make a finding that the settlement is “fair, reasonable, and adequate[.]” Fed.

R. Civ. P. 23(e)(2).

       The D.C. Circuit has not established a particular test for settlement approval.

Instead, courts in this jurisdiction consider “a variety of factors, including: (a) whether

the settlement is the result of arm’s-length negotiations; (b) the terms of the settlement

in relation to the strengths of plaintiffs’ case; (c) the status of the litigation proceedings

at the time of settlement; (d) the reaction of the class; and (e) the opinion of

experienced counsel.” Alvarez, 303 F.R.D. at 159 (quoting In re LivingSocial Mktg. &

Sales Practice Litig., 298 F.R.D. 1, 11 (D.D.C. 2013)) (internal quotation marks

omitted). It is well established that the court must endeavor to evaluate these factors

and cannot simply “rubber stamp” a proposed class action settlement. Ceccone, 2016

WL 5107202, at *4 (internal quotation marks and citation omitted). However, the Court

must also “stop short of the detailed and thorough investigation that it would undertake

if it were actually trying the case.” Id. (internal quotation marks and citation omitted).

Indeed, “there is a long-standing judicial attitude favoring class action settlements, and

[this] Court’s discretion is constrained by the ‘principle of preference’ favoring and


                                              8
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 9 of 27




encouraging settlement in appropriate cases.” Alvarez, 303 F.R.D. at 160 (quoting

Cohen v. Chilcott, 522 F. Supp. 2d 105, 114 (D.D.C. 2007)) (internal quotation marks

omitted).


III.   ANALYSIS

       This Court has analyzed, first, whether the class that the parties have proposed

satisfies the requirements of numerosity, commonality, typicality, adequacy,

predominance, and superiority found in subsections (a) and (b) of Rule 23 of the

Federal Rules of Civil Procedure, and, second, whether the notice that was used

satisfies the dictates of Rule 23(c)(2) and the Due Process Clause. The Court has also

evaluated whether the proposed settlement is fair, reasonable, and adequate as Rule

23(e) requires. For the reasons explained below, this Court finds that certification of

the class is proper under Rules 23(a) and (b)(3), and that the notice provided to the

class satisfies both the requirements of Rule 23(c)(2) and the Due Process Clause.

Furthermore, the Court concludes that the proposed settlement comports with Rule

23(e) because its terms are fair, reasonable, and adequate.

       A.    The Proposed Class Is Proper Under Rule 23(a) Because It Satisfies
             The Numerosity, Commonality, Typicality, And Adequacy
             Requirements

             1.     Numerosity

       Under Rule 23(a)(1) of the Federal Rules of Civil Procedure, a class must be “so

numerous that joinder of all members is impracticable[.]” Fed. R. Civ. P. 23(a)(1).

Courts in this circuit “have generally found that the numerosity requirement is satisfied

. . . where a proposed class has at least forty members.” Ceccone, 2016 WL 5107202,

at *4 (internal quotation marks and citation omitted); see also Alvarez, 303 F.R.D. at



                                            9
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 10 of 27




160 (gathering cases). Here, the class that the parties have defined includes 2,488

members, which is well above this minimum threshold. (See Final Appr. Mot. at 3.)

       Courts have also recognized that “judicial economy may be considered by courts

in evaluating numerosity.” Meijer, Inc. v. Warner Chilcott Holdings Co. III, 246 F.R.D.

293, 307 (D.D.C. 2007). Joinder of the nearly 2,500 class members here would be

impracticable; therefore, the interests of judicial economy would best be served by

allowing these thousands of consumers to receive relief via a single action. See, e.g.,

Ceccone, 2016 WL 5107202, at *4. Consequently, the Court easily concludes that the

class is sufficiently numerous to Rule 23(a)(1)’s numerosity requirement.

              2.     Commonality

       Under Rule 23(a)(2), the claims that a class action plaintiff raises must rest on

“questions of law or fact common to the class[.]” Fed. R. Civ. P. 23(a)(2); see

Ceccone, 2016 WL 5107202, at *5. Put another way, there must be “at least one issue,

the resolution of which will affect all or a significant number of the putative class

members[.]” Alvarez, 303 F.R.D. at 160 (quoting Chilcott, 522 F. Supp. 2d at 114)

(internal quotation marks omitted). Even if there are “factual variations among the

class members[,]” commonality can still exist “so long as a single aspect or feature of

the claim is common to all proposed class members.” Id. at 160–61 (quoting Chilcott,

522 F. Supp. 2d at 114) (internal quotation marks omitted).

       In this case, the members of the putative settlement class are all alleged to have

been subjected to a singular course of conduct on the part of Lumina Solar—that is,

they each allegedly received text messages advertisements from Lumina Solar during a

brief period in 2018 (see Prelim. Appr. Mot. at 15)—and the legal question raised (i.e.,

whether Lumina Solar violated the TCPA by sending these messages) is likewise


                                            10
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 11 of 27




common across all class members (see id.). Accordingly, the Court finds that the class

satisfies the commonality requirement of Rule 23(a)(2). See, e.g., Charvat v. Valente,

No. 12-cv-05746, 2019 WL 5576932, at *4 (N.D. Ill. Oct. 28, 2019) (finding in the

context of a TCPA class settlement that the commonality requirement was “satisfied by

the shared nature of the injury common to all class members: receipt of at least one

unwanted automated call or voicemail promoting the products of the . . . Defendants”).

              3.     Typicality

       To satisfy the typicality requirement of Rule 23(a)(3), “the claims or defenses of

the representative parties [must be] typical of the claims or defenses of the class[.]”

Fed. R. Civ. P. 23(a)(3). The purpose of this requirement is “to assess whether the

action can be efficiently maintained as a class [action] and whether the named plaintiffs

have incentives that align with those of the absent class members so as to assure that

the absentees’ interests will be fairly represented.” Kifafi v. Hilton Hotels Ret. Plan,

189 F.R.D. 174, 177 (D.D.C. 1999) (quoting Baby Neal ex rel. Kanter v. Casey, 43 F.3d

48, 57 (3d Cir. 1994)) (internal quotation marks omitted). Rule 23(a)(3)’s typicality

requirement “is satisfied if each class member’s claim arises from the same course of

events that led to the claims of the representative parties and each class member makes

similar legal arguments to prove the defendant’s liability.” Alvarez, 303 F.R.D. at 161

(quoting Pigford v. Glickman, 182 F.R.D. 341, 349 (D.D.C. 1998)) (internal quotation

marks omitted); accord In re Lorazepam & Clorazepate Antitrust Litig., 202 F.R.D. 12,

27 (D.D.C. 2001).

       The typicality and commonality inquiries often overlap, as each seeks to

determine the practicality of proceeding with a class action and the extent to which the

plaintiffs will protect the interests of absent class members.” Encinas v. J.J. Drywall


                                            11
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 12 of 27




Corp., 265 F.R.D. 3, 9 (D.D.C. 2010) (internal quotation marks and citation omitted).

However, despite this overlap, “[e]ach proceeds from a different perspective: the

commonality inquiry focuses on what characteristics are shared among the whole class

while the typicality inquiry focuses on the desired attributes of the class

representative.” Alvarez, 303 F.R.D. at 161 (quoting William B. Rubenstein, 1

Newberg on Class Actions § 3:31 (5th ed. 2013)) (internal quotation marks omitted).

       The claim of the named plaintiff in this case is patently typical of the claims of

the members of the putative class; in fact, it is identical to the class members’ claims in

all material respects. Lumina Solar is alleged to have used an automated system to send

the same unsolicited text advertisement to the named plaintiff and to each member of

the putative class, in violation of the TCPA. (See Prelim. Appr. Mot. at 15.) Because

the claims of the named plaintiff and those of the class members thus raise the same

factual and legal issues, this Court readily finds that the class meets the typicality

requirement of Rule 23(a)(3).

              4.     Adequacy Of Representation

       Finally, under Rule 23(a)(4), this Court must assess whether “the representative

parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.

23(a)(4). This requirement is satisfied where “(1) there is no conflict of interest

between the proposed class representative and other members of the class, and (2) the

proposed class representative will vigorously prosecute the interests of the class

through qualified counsel.” Alvarez, 303 F.R.D. at 161 (quoting Encinas, 265 F.R.D. at

9) (internal quotation marks omitted).

       There is no indicia in the record in this matter that there are any conflicts of

interest between the named plaintiff and the other members of the class, and this Court


                                             12
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 13 of 27




cannot actually fathom how such a conflict might exist. The named plaintiff is a

member of the class, and his claim is, in all material ways, identical to the claims of the

other members of the putative class. Moreover, all members of the class share the

common goal of collecting damages for Lumina Solar’s alleged violations of the TCPA.

       As for Class Counsel, the lawyers who have filed this case make representations

concerning their qualifications, including that they “are all qualified, well-respected

members of the legal community who have significant experience litigating class action

matters of similar, size, scope, and complexity to the instant action.” (Prelim. Appr.

Mot. at 16.) They further state that they “have previously litigated complex, statutory

issues in federal court, have performed extensive research and are familiar with the

legal and factual issues raised in this litigation, and have the personnel and resources to

conduct litigation of this nature[,]” and also that they “have diligently investigated,

prosecuted, and devoted substantial time and resources to Plaintiff’s and the Settlement

Class’s claims.” (Id. at 16-17.) Given these qualifications, and in light of Class

Counsel’s conduct throughout these proceedings, this Court finds that Class Counsel is

qualified to prosecute the interests of the proposed class. Accordingly, the Court finds

that Rule 23(a)(4) is satisfied.

       B.     The Proposed Class Is Proper Under Rule 23(b)(3) Because Common
              Questions Predominate And Class Treatment Is Superior To
              Individual Actions

       As noted above, the parties seek certification of this class under Rule 23(b)(3),

which requires the Court to find that “questions of law or fact common to class

members predominate over any questions affecting only individual members, and that a

class action is superior to other available methods for fairly and efficiently adjudicating

the controversy.” Fed. R. Civ. P. 23(b)(3).


                                              13
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 14 of 27




              1.     Predominance

       The predominance requirement of Rule 23(b)(3) “tests whether proposed classes

are sufficiently cohesive to warrant adjudication by representation.” Amchem, 521 U.S.

at 623. The predominance inquiry is related to the commonality inquiry in that

“[p]laintiffs must show that the common issues identified by the Court . . . as sufficient

under Rule 23(a)(2) predominate over any non-common issues.” Chilcott, 522 F. Supp.

2d at 116. While “[t]here is no definitive test for determining whether common issues

predominate[,]” Alvarez, 303 F.R.D. at 162, it is clear that “the common issues need

only be predominant, not dispositive of the litigation[,]” Chilcott, 522 F. Supp. 2d at

116. Indeed, “predominance is met when there exists generalized evidence which

proves or disproves an element on a simultaneous, class-wide basis, since such proof

obviates the need to examine each class member[’s] individual position.” Alvarez, 303

F.R.D. at 162 (internal quotation marks and citation omitted). Further, “the mere fact

that damage awards will ultimately require individualized fact determinations is

insufficient by itself to preclude class certification.” McCarthy v. Kleindienst, 741 F.2d

1406, 1415 (D.C. Cir. 1984).

       The instant case arises from allegations that Lumina Solar used an automated

system to send all class members uniform text message advertisements in a short

window of time, in violation of a single federal statute. (See Compl. ¶¶ 7–10.)

Therefore, it is clear beyond cavil that the core factual and legal issues in this case—

whether Lumina Solar sent the text message advertisements at issue, and whether the

transmission of those messages violated the TCPA, such that the class members are

entitled to damages—are common to all of the class members. (See Prelim. Appr. Mot.

at 17–18.) Given this unified course of conduct and singular legal theory, there is no


                                            14
           Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 15 of 27




need to examine the claims of each and every class members in order to determine

whether or not Lumina is liable for the alleged TCPA violation. See Smith v. Wm.

Wrigley Jr. Co., No. 09-cv-60646, 2010 WL 2401149, at *5 (S.D. Fla. June 15, 2010)

(finding the predominance requirement was met where “all of the claims of the named

Plaintiff and the Proposed Class are based on the same legal theories and the same

uniform advertising”); see also Alvarez, 303 F.R.D. at 162 (finding that a class satisfied

the predominance requirement where “[the] theory of liability in this case is common to

every class member”); Talbott v. GC Servs. Ltd. P’ship, 191 F.R.D. 99, 105 (W.D. Va.

2000) (finding that “common questions predominate because of the standardized nature

of [the defendant’s] conduct”). Thus, the Court concludes that the class satisfies Rule

23(b)(3)’s predominance requirement.

                2.   Superiority

       Finally, under Rule 23(b)(3), this Court must assess whether “a class action is

superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3). In general, “there are two situations in which a

class action is the superior mechanism”: first, where “many individuals have small

claims, and otherwise would not be incentivized to pursue them[,]” Alvarez, 303 F.R.D.

at 162 (citing Amchem, 521 U.S. at 617); second, where “the legal system . . . ‘is

flooded by particular types of claims’ brought individually, such that coordination via

class action may be efficient[,]” id. at 163 (quoting 2 Newberg on Class Actions

§ 4:64).

       This case falls into the former of these two circumstances. The statutory

damages that any individual plaintiff is permitted to recover in the context of a private

suit under the TCPA are relatively small (the greater of $500 or actual damages


                                            15
       Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 16 of 27




suffered, with the possibility of treble damages for willful violations, see 47 U.S.C.

§ 227(b)(3)), and thus it is unlikely that any member would pursue an individual action

against Lumina Solar for the violation alleged here (although any class member who

would have preferred to litigate individually against Lumina Solar had the opportunity

to op-out and do so). Given that individual legal actions are likely to be disincentivized

under the TCPA scheme, this Court finds, under Rule 23(b)(3), that a class action is the

superior method to adjudicate this TCPA dispute fairly and efficiently.

       C.     The Class Notice Satisfied The Requirements Of Rule 23(c)(2) And
              The Due Process Clause

       This Court further finds that the notice that has been provided to the members of

the putative class satisfied both the requirements of Rule 23(c)(2) and the Due Process

clause. To begin with, the notice that was issued clearly and concisely explains each of

the seven topics that Rule 23(c)(2) requires. (See Notice of Class Action, Proposed

Settlement, Hearing & Claim Form, Ex. 1-B to Prelim. Appr. Mot., ECF No. 16-1, at

20–24.) In addition, the notice campaign was conducted in a manner that was

reasonably calculated to reach all class members.

       Specifically, using Lumina Solar’s records, the parties were able to compile a list

of email addresses associated with the cell phone numbers to which the text messages at

issue were sent. The Settlement Administrator then sent an email containing a copy of

the Class Notice, the Claim Form, and an individualized claim identifier to each of

these email address. (See Merryman Decl. ¶¶10–12.) The Settlement Administrator

received bounce-back notices for only 619 of these emails (see id. ¶ 12), and with

respect to those, the Settlement Administrator used information from Lumina Solar,

internet searches, and the U.S. Postal Service’s National Change of Address database to



                                            16
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 17 of 27




locate a postal address for the owner of the phone number, and mailed these individuals

a copy of the Class Notice and Claim Form (see id. ¶¶ 14–15). In addition,

approximately two weeks before the claims submission deadline, the Settlement

Administrator sent a reminder email to class members who had yet to file claims,

reiterating the deadline for filing claims. (See id. ¶ 19.) And the Settlement

Administrator also established a website (www.class-settlement.com) through which

class members could view “the Class Notice, Claim Form, and the Settlement

Agreement, excluding exhibits,” and which also “contained the dates and deadlines to

submit Claim Forms and to opt out or object to the settlement, the date of the Final

Approval Hearing, and contact information of the Class Administrator and Class

Counsel.” (Id. ¶ 16.)

       The Court finds that this notice campaign was thorough, was the best practicable

under the circumstances, see Fed. R. Civ. P. 23(c)(2), and was reasonably calculated to

reach class members, see Peters, 966 F.2d at 1485.

       D.     The Proposed Settlement Is Proper Under Rule 23(e) Because It Is
              Fair, Reasonable, And Adequate

       Having determined that the final certification of the settlement class is

appropriate under the standards of Rule 23(a) and (b), and also that the approved and

issued notice was substantively sufficient and was calculated to reach class members,

this Court turns, finally, to its determination of whether the settlement is “fair,

reasonable, and adequate” such that it can be approved under Rule 23(e). See Fed R.

Civ. P. 23(e)(2). As previously explained, to make this determination “courts in this

circuit generally consider five factors: (1) whether the settlement is the result of arm’s-

length negotiations; (2) the terms of the settlement in relation to the strengths of



                                             17
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 18 of 27




plaintiffs’ case; (3) the status of the litigation proceedings at the time of settlement; (4)

the reaction of the class; and (5) the opinion of experienced counsel.” Alvarez, 303

F.R.D. at 163. As explained below, each of these factors weighs in favor of approving

the instant class action settlement.

              1.     Arm’s-Length Negotiations

       Courts generally find that “[a] presumption of fairness, adequacy, and

reasonableness may attach to a class settlement reached in arm’s-length negotiations

between experienced, capable counsel after meaningful discovery.” Id. (quoting

Chilcott, 522 F. Supp. 2d at 120–21) (internal quotation marks omitted); accord

Stephens v. US Airways Grp., Inc., 102 F. Supp. 3d 222, 227 (D.D.C. 2015); Meijer,

565 F. Supp. 2d at 55. In the instant case, the settlement was reached after a period of

discovery, and, according to the parties, “only after several months of extensive

negotiations among experienced counsel, all of whom have devoted considerable time

and effort to this litigation and settlement.” (Final Appr. Mot. at 5.)

       The Court has no reason to question the accuracy of these representations, and

there is nothing in the record to suggest any collusion or coercion on the part of the

parties. There is also no reason for the Court to doubt that the settlement “was the

product of legitimate negotiation on behalf of both sides.” Alvarez, 303 F.R.D. at 163.

              2.     Terms Of The Settlement In Relation To The Strength Of The Case

       When evaluating the second factor, “the Court compares the terms of the

settlement with the likely recovery plaintiffs would attain if the case proceeded to trial,

an exercise which necessarily involves evaluating the strengths and weaknesses of

plaintiffs’ case.” In re Fed. Nat’l Mortg. Ass’n Sec., Derivative, & “ERISA” Litig., 4 F.

Supp. 3d 94, 103 (D.D.C. 2013). The D.C. Circuit has suggested that this may be the


                                             18
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 19 of 27




most important factor in evaluating a proposed class settlement. See Thomas v.

Albright, 139 F.3d 227, 231 (D.C. Cir. 1998) (“The court’s primary task [when

considering a settlement under Rule 23(e)] is to evaluate the terms of the settlement in

relation to the strength of the plaintiffs’ case.”).

       The settlement here provides all class members with a pro-rata share of the

$248,800 settlement fund, of no more than $100, upon submission of a valid claim.

While this amount is lower than the statutory damages available under the TCPA, it is

well-accepted that “[a] proposed settlement may be acceptable even though it amounts

to only a percentage of the potential recovery that might be available to Class Members

at trial.” Knutson v. Schwan’s Home Serv., Inc., No. 3:12-cv-00964-GPC, 2014 WL

3519064, at *4 (S.D. Cal. July 14, 2014) (granting preliminary approval to TCPA

settlement where class members would receive a $20 check and an $80 voucher for

products). And courts in various jurisdictions have approved TCPA settlements that

provide compensation at or below a $100 threshold. See, e.g., id. (citing Arthur v.

Sallie Mae, Inc., 2012 WL 4075238 (W.D. Wash. Sept.17, 2012) (payment range of

$20-$40); Gutierrez v. Barclays Grp., 3:10cv1012, ECF No. 58 (S.D. Cal. Mar. 12,

2012) ($100 credit or payment); Adams v. AllianceOne, 3:08cv0248, ECF No. 137 (S.D.

Cal. Sept. 28, 2012) ($40 payment); Bellows v. NCO Fin. Sys., Inc., 3:07cv1413, ECF

Nos. 53 & 54 (S.D. Cal. July 13, 2009) ($70 payment)).

       Meanwhile, the class members would have faced various challenges in

establishing liability absent a settlement. Lumina Solar has denied liability for any

TCPA violations, and it has represented that it “will vigorously oppose the claims

asserted in the litigation if the settlement is not approved.” (Prelim. Appr. Mot. at 9.)




                                              19
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 20 of 27




Thus, continued litigation would result in both sides incurring considerable costs and

expenses, and would likely lead to Lumina Solar declaring bankruptcy, which would

pose significant obstacles to class members recovering any damages. (See Hr’g Tr.,

Apr. 30, 2020, at 5:15–6:4 (counsel for Lumina Solar asserting that Lumina Solar is a

new company with limited resources that may not survive protracted litigation

concerning these allegations).) See also Pigford v. Glickman, 185 F.R.D. 82, 104

(D.D.C. 1999) (considering the fact that “bringing this case to trial likely would have

been a very complex, long and costly proposition” in evaluating the class’s likely

recovery if the case had proceeded to trial), aff’d, 206 F.3d 1212 (D.C. Cir. 2000).

       In light of these potential difficulties and risks, this Court agrees with the parties

that a sum certain is a fair, reasonable, and adequate settlement of the claims raised in

this case, even though the $100 settlement payment per class member is below the

statutory damages amount.

              3.     Status Of The Litigation

       In assessing the third factor, courts often consider “whether counsel had

sufficient information, through adequate discovery, to reasonably assess the risks of

litigation vis-a-vis the probability of success and range of recovery.” Alvarez, 303

F.R.D. at 164 (quoting Chilcott, 522 F. Supp. 2d at 117) (internal quotation marks

omitted).

       In the instant case, as noted above, the parties engaged in discovery prior to

agreeing upon the terms of the settlement, and the parties represent that each “possessed

the necessary information to evaluate the strengths and weaknesses of their respective

cases in order to discuss settlement effectively” and “to make a meaningful decision as

to settlement.” (Prelim. Appr. Mot. at 11; see also Decl. of Peter Bennett (“Bennett


                                             20
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 21 of 27




Decl.”), Ex. 2 to Prelim. Appr. Mot., ECF No. 16-2, ¶ 4 (describing discovery that took

place).) Moreover, under the circumstances presented here, the settlement “does not

come too early to be suspicious nor too late to be a waste of resources[.]” In re

Vitamins Antitrust Litig., MDL No. 1285, 2001 WL 856290, at *3 (D.D.C. July 19,

2001). Therefore, it appears that the relative risks and benefits were fully and fairly

assessed. See, e.g., Alvarez, 303 F.R.D. at 164 (crediting counsel’s representations that

the parties “have engaged in significant informal discovery . . . and that this discovery

has been sufficient to give them a reasonably accurate assessment of the case” in

assessing whether a proposed class settlement was fair, reasonable, and adequate).

              4.     Reaction Of The Class

       “The attitude of the members of the class, as expressed directly or by failure to

object, after notice, to the settlement, is a proper consideration for the trial court[.]”

Flinn v. FMC Corp., 528 F.2d 1169, 1173 (4th Cir. 1975). Here, the class’s “reaction to

the settlement in this case appears to have been overwhelmingly positive[,]” Chilcott,

522 F. Supp. 2d at 118, as no member has objected or opted out (see Merryman Decl.

¶ 21). And while only 31 class members have submitted claims—which translates to a

participation rate of 1.25%—the Settlement Administrator has represented that this rate

of participation “is reasonable, and in line is in with other TCPA settlements that Class-

Settlement has administered, and for which a similar Notice distribution method was

employed.” (Id. ¶ 20.) In addition, the Court credits defense counsel’s contention,

made during the fairness hearing, that the low participation rate may be driven in large

part by the fact that Lumina Solar did not flood recipients with multiple messages, and

that some of the recipients purchased solar products from Lumina Solar and were happy

with their services. (See Hr’g Tr., Apr. 30, 2020, at 20:11–21:9.)


                                              21
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 22 of 27




              5.     Opinion Of Counsel

       Finally, courts generally agree that “the opinion of experienced counsel should

be afforded substantial consideration by a court in evaluating the reasonableness of a

proposed settlement.” Alvarez, 303 F.R.D. at 164 (quoting Chilcott, 522 F. Supp. 2d at

121) (internal quotation marks omitted); see also Ceccone, 2016 WL 5107202, at *10;

In re Lorazepam & Clorazepate Antitrust Litig., No. 99-mc-276, 2003 WL 22037741, at

*6 (D.D.C. June 16, 2003). As noted above, class Counsel represent that they have

extensive experience in class action litigation and TCPA litigation. (See Bennett Decl.

¶ 8 (representing that he has “experience handling litigation in State and Federal

Courts, specializing in complex, Federal class action litigation focused on the TCPA

and consumer protection); id. ¶ 9 (Bennett representing that his co-counsel “has

extensive experience handling all aspects of direct and appellate litigation in federal

court, specializing in complex, federal class action litigation”).) Moreover, counsel for

both parties have jointly moved for final approval of the settlement, thereby

representing, as officers of the Court, that they all believe that the settlement is fair,

adequate, and reasonable. (See Final Appr. Mot. at 3, 5–7.)

       E.     The Proposed Attorney’s Fee And Service Awards Are Reasonable

       The last issue that remains for the Court’s consideration in approving the class

action settlement that the parties have reached is the payment to Class Counsel of fees

and costs in the amount of $39,808, and the proposed incentive payment to Rogers of

$5,000 for his service as the class representative. As explained below, when the

standards that have been established in this Circuit for evaluating such awards are

applied, it is clear that these proposed payments are reasonable.




                                             22
         Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 23 of 27




                1.      An Attorney’s Fee Award Of 16% Of The Common Settlement
                        Fund Is Reasonable Under The Circumstances Of This Case

        Courts have a duty not only to evaluate the overall fairness of a settlement as it

relates to the class members, but also “to ensure that claims for attorneys’ fees are

reasonable.” Chilcott, 522 F. Supp. 2d at 122; see Fed. R. Civ. P. 23(h). In a “common

fund case such as this one, the D.C. Circuit has held that “a percentage-of-the-fund

method is the appropriate mechanism for determining the attorney fees award,” Swedish

Hosp. Corp. v. Shalala, 1 F.3d 1261, 1271 (D.C. Cir. 1993). Indeed, the Circuit has

found that this method is preferable because it is less demanding on the reviewing court

than the lodestar method, id. at 1269, and it “discourage[s] inflation of attorney hours

and promot[es] ‘efficient prosecution and early resolution of litigation, which clearly

benefits both litigants and the judicial system[,]’” In re Black Farmers Discrimination

Litig., 953 F. Supp. 2d 82, 87 (D.D.C. 2013) (quoting Trombley, 826 F. Supp. 2d at

205). 6 “Fee awards in common-fund cases may range from fifteen to forty-five

percent.” Wells v. Allstate Ins. Co., 557 F.Supp.2d 1, 6 (D.D.C. 2008); accord Chilcott,

522 F. Supp. 2d at 122; Lorazepam, 2003 WL 22037741, at *7.

        When reviewing a fee award in a common-fund case, a court must “ensure that

claims for attorneys’ fees are reasonable, in light of the results obtained.” In re Black

Farmers, 953 F. Supp. 2d at 87 (citing Trombley, 826 F. Supp. 2d at 204). And while

the D.C. Circuit “has not yet developed a formal list of factors to be considered in

evaluating fee requests under the percentage-of-recovery method,” courts in this circuit



6
  Unlike the relatively simple task of awarding attorneys a percentage of the settlement fund as their
fee, the “lodestar” method of determining reasonable fees requires a court to consider the actual “time
and expertise the attorneys invested in the case.” In re Dep’t of Veterans Affairs (VA) Data Theft
Litig., 653 F. Supp. 2d 58, 61 (D.D.C. 2009).



                                                   23
       Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 24 of 27




have often considered seven factors: “(1) the size of the fund created and the number of

persons benefitted; (2) the presence or absence of substantial objections by members of

the class to the settlement terms and/or fees requested by counsel; (3) the skill and

efficiency of the attorneys involved; (4) the complexity and duration of the litigation;

(5) the risk of nonpayment; (6) the amount of time devoted to the case by plaintiffs’

counsel; and (7) the awards in similar cases.” Id. at 88; accord Chilcott, 522 F. Supp.

2d at 122.

       This Court has examined the proposed attorney’s fee amount of $39,808 as a

percentage of the total value of the instant settlement, considered the seven percentage-

of-the-fund factors, and double-checked the result against the lodestar method, and it

concludes that the attorney’s fees in this case should be approved as reasonable, for at

least two reasons.

       First, Class Counsel’s requested attorney’s fees fall well within the range that

courts normally approve and are otherwise reasonable. The settlement agreement

provides for attorney’s fees and costs in an amount that constitute 16% of the

Settlement Fund, which is at the bottom end of the typical range. See Wells, 557 F.

Supp. 2d at 6. With respect to the size of the fund and the number of persons

benefitted, the potential class consists of 2,488 individuals, each of whom had the

opportunity to seek a payment of up to $100 from the $248,800 Settlement Fund, which

represents a significant recovery in TCPA litigation. See Knutson, 2014 WL 3519064,

at *4 (collecting TCPA cases where settlements were at or below $100 for each class

member). Moreover, as explained above, no class members have objected to or opted




                                            24
         Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 25 of 27




out of the proposed settlement, and Class Counsel are experienced consumer class

action litigators who have handled a number of TCPA matters.

        Regarding the complexity and duration of the litigation, and the related factor of

the time counsel has devoted to this matter, the Court notes that this litigation was

settled at an early stage, and that the relatively low total fee award reflects this fact.

Nevertheless, Class Counsel represent that they spent a significant period of time

researching the defendant, engaging in preliminary legal research, and conducting

discovery (including third-party discovery), which supports awarding the fees provided

for in the Settlement Agreement. (See Hr’g Tr., Apr. 30, 2020, at 8:6–16.) Finally,

Class Counsel represent that the award for fees and costs is “in line with those awarded

by courts in analogous class action and TCPA cases.” (Prelim. Appr. Mot. at 12 n.2.) 7

        Second, a cross-check using a “lodestar” calculation also supports approving the

fee award. In some circuits, courts that use the percentage-of-the-fund method to

calculate attorney’s fees in common fund class actions will cross-check those results by

calculating the attorney’s fees using the traditional lodestar method, see In re Black

Farmers, 953 F. Supp. 2d at 101, and while this type of cross-check is not required in

this circuit, “district courts are free to employ such a cross-check at their direction to

confirm the reasonableness of an award[,]” id. Typically, when conducting this lodestar

cross-check, the court is faced with the question of what multiplier of fees and expenses

accrued is appropriate to reflect the risk of loss that counsel assumes, and courts



7
  While the parties’ papers do not address one of the seven traditional factors—the risk of non-
payment—and the record does not indicate whether Class Counsel took this matter on a contingent fee
basis, the Court finds that this omission does not prevent it from approving the fee award under the
circumstances of this case, in the absence of D.C. Circuit precedent requiring a district court to assess
each and every factor. See In re Black Farmers, 953 F. Supp. 2d at 87.



                                                    25
        Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 26 of 27




typically permit awards that are up to four times larger than the accrued fees and costs.

See, e.g., id. at 102 (citing In re Lorazepam, 2003 WL 22037741, at *9).

       In the instant case, Class Counsel specifically represent that their billable time

and expenses exceed the agreed-to fee award. (See Hr’g Tr., Apr. 30, 2020, at 7:24–

8:16.) Thus, the lodestar cross-check confirms that the proposed fee award is

reasonable and should be approved.

              2.     A $5,000 Service Award To The Named Plaintiff Is Reasonable
                     Under The Circumstances Of This Case

       The Settlement Agreement also provides for a $5,000 service award to the named

plaintiff. (See Settlement Agreement ¶ 16.) Courts in this circuit have recognized that

incentive awards such as this are a typical feature of class action litigation. See In Re

Lorazepam, 2003 WL 22037741, at *10 (“This Court has previously determined that

incentive awards to named plaintiffs are not uncommon in class action litigation,

particularly where a common fund has been created for the benefit of the entire class.”).

“In fact, courts routinely approve incentive awards to compensate named plaintiffs for

the services they provided and the risks they incurred during the course of the class

action litigation.” Ceccone, 2016 WL 5107202, at *13 (quotation marks and citation

omitted).

       Here, Class Counsel represent that Rogers invested substantial time at the outset

of the litigation because he needed to determine the identity of the company who sent

him the message at issue, given that it was not apparent from the message itself. (See

Hr’g Tr., Apr. 30, 2020, at 9:3–21.) Moreover, under the terms of the parties’

agreement and due to the relatively low participation rate, a $5,000 payment to Rogers

will not reduce the amount that is paid to any other class member who has submitted a



                                            26
       Case 1:18-cv-02128-KBJ Document 19 Filed 06/19/20 Page 27 of 27




valid claim. Thus, the Court finds that a $5,000 service award to the named plaintiff is

appropriate.


IV.   CONCLUSION

      For the reasons explained above, this Court finds that the proposed class meets

the requirements of both Rule 23(a) and Rule 23(b)(3); that the notice provided to the

class members comports with Rule 23(c)(2) and the Due Process Clause; and that the

proposed settlement is fair, reasonable, and adequate. Accordingly, as stated in the

accompanying Final Approval Order, the parties’ Joint Motion for Final Approval is

hereby GRANTED and the instant legal action is DISMISSED.


DATE: June 19, 2020                      Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge




                                           27
